DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, at the second last line recites “A is hydrogen or trifluoromethyl” and is not clear what functional group in the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2016/0349612 (hereinafter referred to as Fujiwara).
Fujiwara, in the abstract, and in [0023]-[0030], discloses a resist composition that includes a sulfonium salt acid generator, and is the same claimed structure (I) as recited, see below, sulfonium cation,

    PNG
    media_image1.png
    113
    352
    media_image1.png
    Greyscale
wherein R11, R12, and R13,  can hydrocarbon (hydrocarbyl) groups that may contain a heteroatom, L1 is a carbonyl or ester bond, L2 can be a single bond, and A1 can be a halogen and includes bromine or iodine, and Fujiwara, in [0031], discloses the counter ion as fluorinated sulfonate (anion, claimed non-nucleophilic counter ion), see below,

    PNG
    media_image2.png
    136
    150
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    95
    189
    media_image3.png
    Greyscale
(claims 1-2).  Fujiwara, in [0030], discloses that the resist composition includes the claimed base resin and has the claimed recurring unit (a1), see below,

    PNG
    media_image4.png
    147
    123
    media_image4.png
    Greyscale
wherein XA is an acid labile group (claims 3-4).  Fujiwara, in [0135] discloses that the base resin also includes recurring units that are not acid-labile and enable crosslinking in the exposed regions of the resist i.e., cured in the exposed regions i.e., the claimed chemically amplified negative resist composition (claims 6-7).  Fujiwara, in [0120] [0121], discloses that the base resin includes recurring units, see below,

    PNG
    media_image5.png
    149
    168
    media_image5.png
    Greyscale
,
    PNG
    media_image6.png
    303
    186
    media_image6.png
    Greyscale
,
    PNG
    media_image7.png
    137
    232
    media_image7.png
    Greyscale
and is the same claimed structural units recited in claim 8. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 25, 2022.